SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 29, 2010 Integrated Electrical Services, Inc. (Exact name of registrant as specified in Charter) Delaware 001-13783 76-0542208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1800 West Loop South, Suite 500 Houston, Texas77027 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(713) 860-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) [] Pre-Commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)Appointment of Chief Financial Officer. On March 29, 2010, Integrated Electrical Services, Inc. (the “Company”) announced that Terry L. Freeman has been appointed Senior Vice President and Chief Financial Officer of the Company.Mr. Freeman, age 59, has been an independent business consultant since December 2005.From 1997 until December 2005, Mr. Freeman served Metals USA, a metal service company that served OEM manufacturers, contractors and metal fabrication businesses, in several senior financial roles, most recently serving as Senior Vice President and Chief Financial Officer. For additional information concerning Mr. Freeman’s prior experience, please refer to the press release announcing Mr. Freeman’s appointment, which is attached hereto as Exhibit 99.1. On March 29, 2010, the Company entered into an Employment Agreement with Mr. Freeman (the “Employment Agreement”). The Employment Agreement provides that Mr. Freeman shall commence employment with the Company on March 29, 2010 (the “Effective Date”). The Employment Agreement has no definitive employment term and may be terminated at any time, upon written notice to the other party for any reason, at the option either of the Company or Mr. Freeman. Pursuant to the Employment Agreement, Mr. Freeman will serve as a Senior Vice President and Chief Financial Officer of the Company. The Employment Agreement provides for (i) an annual base salary of $350,000 (which may be increased in the sole discretion of the Company’s Compensation Committee), (ii) an annual bonus (the “Annual Bonus”) with a target annual bonus opportunity of 75% of annual base salary (the “Annual Bonus Opportunity”) for fiscal year 2010, pro rated, and thereafter as shall be determined by the Compensation Committee and (iii) a signing bonus of $50,000. On the Effective Date, Mr. Freeman received a grant of 12,886 restricted shares of the Company’s common stock (the “Restricted Shares”) under the Company’s 2006 Equity Incentive Plan (as amended and stated) (the “Equity Plan”), which vests on December 15, 2010. The terms of the Restricted Shares shall be governed by the Equity Plan and the award agreement to be executed on the Effective Date.The grant of these shares represents a guaranteed Annual Bonus for fiscal year 2010.In the event Mr.
